Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 01/08/21.  Claims 27 – 47 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 – 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronda 20140020073. 

Regarding claim 27, a method, comprising:
receiving, by an authentication application on a device of a user, a unique identifier of a plugin to be installed for use with the authentication application [0082, shows a client device receiving encryption and authentication] and ;
authorizing, by the authentication application, the plugin using the unique identifier of the plugin to communicate with a secure gateway using encryption based on at least the unique identifier of the plugin [0120, shows utilizing plugins];
authenticating, by the authentication application, the user for use of the plugin based on at least biometric information of the user [0120]; and


Regarding claim 28, the method of claim 27, wherein receiving the unique identifier further comprises receiving the unique identifier of the plugin from a secure gateway via a secure communications channel using encryption based on at least the unique identifier [0082 – 0096].

Regarding claim 29, the method of claim 27, wherein authorizing the plugin further comprises determining, in accordance with a template, that the unique identifier of the plugin matches a valid identifier [0082 – 0096].

Regarding claim 30, the method of claim 27, wherein authenticating the user further comprises authenticating the user for use of the plugin based on at least the unique identifier of the plugin, the biometric information of the user, a personal identification number, and a device identifier for the device [0082, shows a biometric reader].

Regarding claim 31, the method of claim 27, wherein using the plugin further comprises causing the plugin to: transmit, to a secure gateway via a secure communication session, a request to issue an electronic card; and receive, from the secure gateway via the secure 
Regarding claim 32, the method of claim 27, further comprising receiving, by the authentication application, via an input/output (I/O) interface of the device, the biometric information of the user for authenticating the user for use of the plugin, the biometric information including at least one of fingerprint, a voice input, a facial characteristic, an iris characteristic, or biometric input [0082 – 0096].

Regarding claim 33, the method of claim 27, further comprising installing, by the authentication application, responsive to authorizing the plugin using the unique identifier of the plugin, the plugin for use with the authentication application on the device [0096 – 0120,shows authentication and plugin].

Regarding claim 34, method, comprising: establishing, by a plugin on a device of a user, responsive to an authentication application of the device authorizing using a unique identifier for the plugin and authenticating the user using biometric information of the user, a session with a secure gateway; 
sending, by the plugin, a request from the user to issue an electronic card to the secure gateway via the session [0096, see application module, authenticate and send]; 
receiving, by the plugin, electronic card information for the electronic card issued to the user of the device from the secure gateway via the session [0082, see smart card and authentication server]; and

Regarding claim 35, the method of claim 34, wherein establishing the session with the secure gateway further comprises establishing secure communications for the session with the gateway, the secure communications encrypted using the unique identifier for the plugin [0082, see authentication server].
Regarding claim 36, the method of claim 34, further comprises receiving, by the plugin via one or more user interface element, a selection of an activation of the electronic card from an entity; and wherein sending the request further comprise sending the request from the issue the electronic, responsive to receiving the selection of the activation of the electronic card, the user authenticated to receive the electronic card from the entity [0082 – 0096].
Regarding claim 37, the method of claim 34, wherein receiving the electronic card information further comprises receiving, from the secure gateway via the session, an issuance message the electronic card information encrypted using a token [0152, see financial card].
Regarding claim 38, the method of claim 34, further comprising:
receiving, by the plugin via one or more user interface elements, a selection of an entity for issuing the electronic card [0082 – 0096]; and
sending, by the plugin to the security gateway via the session, a request for authentication including the selection of the entity and an account identifier that corresponds to the user, receipt of the request causing the secure gateway to authenticate the user for 
Regarding claim 39, the method of claim 34, further comprising receiving, by the plugin from the secure gateway via the session, transaction permissions indicating one or more transactions that are permitted to be carried out using the electronic card information [0082 – 0096].
Regarding claim 40, the method of claim 34, further comprising removing, by the plugin, the electronic card information from memory of the device allocated to at least one of the authentication application or the plugin, responsive to adding the electronic card information onto the mobile payment application [0082 – 0096].
Regarding claim 41, a system, comprising:
at least one server having one or more processors coupled with memory, configured to:
establish a secure communications channel with an authentication application on a device of a user [0082 – 0096, see authenticated server/secure server];
provide, to the device via the secure communications channel, a unique identifier of a plugin to be installed for use with the authentication application, receipt of the unique identifier causing the device to authorize the plugin for installation on the device [0082 – 0096];
receive, from the device via the secure communications channel, a request to issue an electronic card to use via the plugin, the plugin authorized for use by the user based on at least biometric information of the user[0082 – 0096, see rationale in other claims, previously discussed];

transmit, to the device via the secure communications channel, the electronic card information for the electronic card, receipt of the electronic card to cause the plugin to add the electronic card into a mobile payment application of the device using the electronic card information[0082 – 0096].
Regarding claim 42, the system of claim 41, wherein the at least one server is further configured to establish the secure communications channel using the unique identifier of the plugin to be installed on the device [0082 – 0096].
Regarding claim 43, the system of claim 41, wherein the at least one server is further configured to:
receive, from the device via the secure communications channel, the request to issue the electronic card, the request including an entity identifier referencing an entity for issuing the electronic card [0082 – 0096]; and
identify the electronic card information corresponding to the entity referenced by the entity identifier to issue to the user of the device [0082 – 0096].
Regarding claim 44, the system of claim 41, wherein the at least one server is further configured to:
receive, from the device via the secure communications channel, the request to issue the electronic card, the request to authenticate including an account identifier of the user [0082 – 0096]; and

Regarding claim 45, the system of claim 41, wherein the at least one server is further configured to: generate transaction permissions indicating one or more transactions that are permitted to be carried out using the electronic card information; and

transmit, to the device via the secure communications channel, an issuance message including the electronic card information and the transaction permissions, receipt of the electronic card causing the plugin to store the transaction permissions [0082-0096].
Regarding claim 46, the system of claim 41, wherein the at least one server is further configured to provide, to the device via the secure communications channel, an installation package for the authentication application to setup the plugin on the device [0082-0096].
Regarding claim 47, the system of claim 41, wherein the at least one server is further configured to transmit, to the device via the secure communications channel, the electronic card information for the electronic card, the receipt of the electronic card to cause the plugin to remove the electronic card information from memory of the device allocated to at least one of the authentication application or the plugin, upon addition of the electronic card information onto the mobile payment application [0082-0096].


Response to Arguments
5.	Applicant's arguments filed 01/08/21 have been fully considered but they are not persuasive. 
Applicant and page 9 of his response discloses that prior art fails to disclose

“…the mention of a “client agent plugin” [0120], Ronda therefore fails to disclose, teach, or suggest “authenticating, by the authentication application, the user for use of the plugin based on at least biometric information of the user” as recited in the claim.
In paragraph [0061] Prior art discloses biometric authentication including finger prints and biometric and retina scans and in [0080 – 0081].
Prior art discloses
“…0080] Client device 26 be configured to receive validation requests from authentication server 22 … used to verify that a user attempting to authenticate with the ….
…..
[0081] Client device 26 may be, for example, a computing device such as a smart phone, …”
In addition to be being taught by the prior art the particular concept argued by application. Authenticating and use of plugins is a very very old practice in the mobile space and prior art platform. 



Correspondence Information
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tuan Dam can be reached on 571-272-3695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Chuck O Kendall/
Primary Examiner, Art Unit 2192
 “…As such, Ronda fails to disclose, teach, or suggest “authorizing, by the authentication application, the plugin using the unique identifier of the plugin to communicate with a secure gateway using encryption based on at least the unique identifier of the plugin” as recited in the claim….”